Wheeler, J.
There is no authority or precedent which would have warranted the admission of the evidence, sought to be introduced on behalf of the defendant in this case. Upon no principle was it admissible, on a trial upon the plea of not guilty, to go into the question, upon what evidence the Grand Jury found the indictment. The issue upon that plea was, guilty or not guilty of the offence as charged in that indictment. The evidence proposed was not only wholly foreign to the issue ; but it was proposed to institute an inquiry into the proceedings of the Grand Jury, as unwarranted as it would have been novel and unprecedented. The indictment itself afforded the best, and the only evidence which could be received, of the *637action of the Grand Jury in the premises. “No person, for the same offence, shall be twice put in jeopardy of life or limb; “ nor shall a person be again put upon trial for the same offence, “ after a verdict of not guilty.” (Bill of Rights, Sec. 12.) But it was not proposed to show, nor was it pretended, that the defendant was put upon his trial a second time for the same offence. Had that been attempted, his very able and ingenious counsel would not have been at a loss to find appropriate legal means to avert such a consequence. There manifestly was no error in the ruling of the Court in excluding the proposed evidence ; or in the instruction given by the Court to the jury. The judgment is affirmed.
Judgment affirmed.